Citation Nr: 0735786	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-38 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for sinus arrhythmia.

2.	Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from August 25, 1999 
to January 14, 2000, from October 6, 2001 to October 5, 2002, 
and from February 24, 2003 to January 9, 2004.  He has served 
in the Persian Gulf War.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland. 

The issue of the veteran's claim for service connection for 
sinus arrhythmia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The objective medical evidence is in equipoise as to whether 
the veteran's service- connected GERD is manifested by 
symptoms such as acid reflux and dysphagia that required 
daily medication for control.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the schedular 
criteria for an initial 10 percent rating, but no higher, for 
GERD are met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, 
Diagnostic Code (DC) 7399-7346 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, supra, 
at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Here, while the 
veteran's claim for a compensable rating for his service-
connected GERD is being granted, the Board leaves to the RO 
to assign a proper effective date for that rating and, as set 
forth below, there can be no possibility of prejudice to him.  
As set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a February 2004 letter, issued prior to the April 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  He has been afforded a VA 
examination in conjunction with his claim.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran contends that a compensable evaluation is 
warranted for his service-connected GERD and argues that the 
medication prescribed for it in service caused diarrhea and 
he stopped taking it.  

Service medical records indicate that, in October 2002, the 
veteran was concerned about acid reflux.  Clinical findings 
were essentially normal and Aciphex was prescribed.  An 
August 2003 record indicates that his medications included 
Zantac, taken daily.  When seen on October 21, 2003 the 
veteran had new complaints in his 2 year history of GERD with 
treatment.  On examination, his abdomen was soft and non-
tender.  The assessment included GERD and he was placed on 
Aciphex twice daily.  When seen a week later regarding other 
disorders, it was noted that the veteran's medications 
included Aciphex.
 
Post service, the veteran underwent VA examination in 
February 2004.  According to the examination report, he was 
not receiving any prescribed medication treatment for any 
illness, injury, or sickness.  He worked as a security guard.  
The veteran gave a history of food regurgitation.  He said he 
was seen in November 2003 at Fort Lee and prescribed 
medication but did not follow on and the food regurgitation 
occurred occasionally.  He denied a history of hematemesis, 
melena, or hematochezia.  On examination, the veteran was 6 
feet tall and weighed 240 pounds.  He denied any recent 
change in his weight.  His abdomen was soft and nontender 
with no hepatosplenomegaly.  Pertinent diagnoses included 
GERD.

A March 2004 VA medical record indicates that the veteran 
underwent an upper gastrointestinal (UGI) study due to 
dysphagia and a history of GERD.  Results of the study were 
normal.

The veteran was seen in the VA outpatient clinic in April 
2004.  He denied taking any prescribed medication, did not 
have any complaints, and reported having left thigh pain, 
status post left thigh surgery.  On examination, the veteran 
was described as well-nourished and well developed.  His 
abdomen was soft, with normoreactive bowel sounds and no 
abnormal findings.  A GI disorder was not diagnosed.  He was 
advised to return to the clinic in six months, or earlier if 
needed. 

In his April 2004 notice of disagreement, the veteran said he 
stopped taking the medication prescribed for his GERD because 
it caused diarrhea and there was no time to try other 
medications as he was en route to Kuwait.  He said he was 
unable to follow up while in Iraq due to limited resources 
and was a reservist with limited medical benefits.  In his 
September 2004 substantive appeal, he noted that he currently 
received VA treatment.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected GERD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required. 38 C.F.R. § 4.21 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  In view of the number of 
atypical instances, it is not expected that all cases will 
show all the findings specified.  38 C.F.R. § 4.21.

The Board notes that the April 2004 rating decision granted 
service connection and assigned an initial noncompensable 
disability evaluation.  In April 2004, the RO received the 
veteran's notice of disagreement with the disability 
evaluation awarded to his service-connected GERD.  The Court 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 (2007) preclude the assignment of separate ratings for 
the same manifestations of a disability under different 
diagnoses.  However, impairment associated with a veteran's 
service- connected disability may be rated separately unless 
it constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

The veteran's service-connected GERD is evaluated as 
noncompensable under DC 7399-7346.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  The hyphenated diagnostic code in this case 
indicates that the veteran's GI disability has been rated 
analogous to hiatal hernia disability.

Under Diagnostic Code 7346, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. Id.  
A 30 percent evaluation is warranted for persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
evaluation is warranted with two or more of the symptoms for 
the 30 percent evaluation of less severity.  38 C.F.R. 
§ 4.114, DC 7346.

As noted, the veteran's service-connected gastrointestinal 
(GI) disability has been rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Diagnostic Code 7346 is appropriate, 
given the history of the veteran's disability, as well as the 
symptomatology evident in the record on appeal.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.

The Board notes that ordinarily, under VA regulations 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2007); see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, 
under VA regulations specific to gastrointestinal disease, 
only one GI diagnostic code is available to the veteran to 
account for the totality of his GI disability picture.  See 
38 C.F.R. § 4.113 (2007).  Because the assignment of separate 
disability ratings for the veteran's GI disorder is 
prohibited under 38 C.F.R. § 4.113, the Board will apply the 
code which is most advantageous to the veteran, which in this 
case is Diagnostic Code 7346.

As has been discussed above, under Diagnostic Code 7346, a 30 
percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

A 10 percent evaluation is warranted with two or more of the 
symptoms for the 30 percent evaluation with less severity.

Reading the evidence in the light most favorable to the 
veteran, the Board is of the opinion that the medical 
evidence is at least in equipoise as to whether a compensable 
evaluation is warranted in this case.  As such, giving the 
veteran the benefit of the doubt, the Board has thus 
determined that an initial 10 percent rating may be assigned 
for his service-connected GERD.  

The medical evidence in this case demonstrates that the 
veteran has continued to complain of acid reflux, and 
dysphagia and a history of GERD were both noted on the March 
2004 VA UGI series report.  He has reported difficulty 
tolerating prescribed medication.  Otherwise, he appears to 
have no significant complaints.  The records do not show 
evidence of ulceration.  Likewise, there is no medical 
evidence of substernal or arm or shoulder pain, vomiting, 
material weight loss, or hematemesis or melena with moderate 
anemia, nor has the veteran claimed to experience such 
symptoms.  None of the medical evidence indicates that his 
disability is productive of symptoms approaching considerable 
impairment of the veteran's health.  As such, a 10 percent 
rating, but no higher, under DC 7346 is warranted.  However, 
a higher rating is not warranted.  The objective evidence is 
simply not reflective of pertinent disability such as to 
warrant a 30 percent rating under the criteria described 
above.

In his written statements in support of his claim, the 
veteran contends that he was unable to tolerate the 
medication prescribed in service for his GERD, lacked a 
resource while in Iraq to obtain new medication, and was 
seeking regular VA treatment.  Although, when initially 
examined in the VA outpatient clinic in April 2004, the 
veteran denied taking any prescribed medications, and neither 
complained of symptoms associated with the service-connected 
GERD nor requested prescribed medication to address the 
alleged GI symptoms. 

As such, the Board will accord the veteran the benefit of the 
doubt and grant an initial 10 percent rating, but no higher, 
for his service-connected GERD.  38 U.S.C.A. § 5107(b).

We note that, in view of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected GERD, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time since the veteran filed his 
original claim for service connection has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.


ORDER

An initial 10 percent rating for GERD is granted.


REMAND

The veteran seeks service connection for sinus arrhythmia.  
In support of his claim, he points to a February 6, 2002 
service medical record that reflects his complaints of 
shortness of breath and associated hyperventilation during 
physical training that day.  Results of an electrocardiogram 
(EKG) were reported to show normal sinus rhythm.  The 
clinical impression was 21 year old with hyperventilation 
syndrome and no acute EKG symptoms.  He was advised to 
discontinue taking Xenadrine that was thought may cause his 
symtoms.  Results of two EKGs taken in August 2003 include 
marked sinus bradycardia with non specific intraventricular 
conduction delay.  Both studies were considered abnormal. 

On February 18, 2004, the veteran underwent VA examination, 
at which time he relayed his history of a diagnosed sinus 
arrhythmia in service.  There were no clinical findings of a 
cardiovascular nature and the pertinent diagnoses included 
sinus arrhythmia.  The VA examiner noted that the veteran was 
a "no-show" for an echocardiogram scheduled on February 26, 
2004.  In its April 2004 rating decision, the RO appears to 
have denied the veteran's claim, in part, on his alleged 
failure to report for the scheduled echocardiogram that 
"could have provided the examiner...a basis for showing 
chronicity" (see April 2004 rating decision, page 6).  

However, the record clearly reflects that, on February 27, 
2004, the veteran underwent an echocardiogram performed by 
VA, as noted by a VA physician in an April 2004 signed 
statement.  It appears that test findings were essentially 
normal.  Nevertheless, there is no indication that the RO 
requested that the February 2004 VA examiner, or another 
physician, review the results of the echocardiogram in light 
of the clinical examination findings.  The Board believes 
this should be done prior to appellate consideration of the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
appellant appropriate notice 
under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(b) (2007), that includes 
an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service 
connection claim on appeal, as 
outlined by the court in 
Dingess/Hartman v. Nicholson, 
supra.

2.	Then, the RO/AMC should request 
that the VA physician who 
examined the veteran on February 
18, 2004, (or a similarly 
situated physician,) review the 
examination report and the 
findings of the echocardiogram 
performed on February 27, 2004.  
(If, and only if, further 
examination is needed to render 
an opinion, should the veteran be 
scheduled for a new VA 
examination, performed by a 
physician, to determine the 
etiology of any sinus arrhythmia 
found to be present.  A complete 
history of the claimed disorder 
should be obtained from the 
veteran.  All indicated tests and 
studies should be performed, and 
all clinical findings reported in 
detail.)  Then the February 2004 
VA examiner, or another physician 
is requested to respond to the 
following questions:

a.	Does the veteran have sinus 
arrhythmia?

b.	If so, the examiner is 
requested to provide an 
opinion concerning the 
etiology of any diagnosed 
sinus arrhythmia found to be 
present, to include whether 
it is at least as likely as 
not (i.e., at least a 50-50 
degree of probability) that 
any such disorder noted was 
caused by military service, 
including the findings noted 
in February 2002 (diagnosing 
hyperventilation syndrome) 
and in August 2003 (when 
abnormal EKGs were noted), 
or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).

c.	A rationale should be 
provided for all opinions 
expressed.  The veteran's 
claims file should be made 
available to the examiner in 
conjunction with the 
examination, and the 
examination report should 
indicate whether the 
examiner reviewed the 
veteran's medical records.

NOTE: The term "at 
least as likely as 
not" does not mean 
merely within the 
realm of medical 
possibility, but 
rather that the 
weight of medical 
evidence both for and 
against a conclusion 
is so evenly divided 
that it is as 
medically sound to 
find in favor of 
causation as it is to 
find against it.

3.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim 
for service connection for sinus 
arrhythmia.  If the benefits 
sought on appeal remain denied, 
the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC). The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issue currently on appeal 
since the August 2004 statement 
of the case.  An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


